Per Curiam.
This matter is an appeal from the district court for Nemaha County, Nebraska, which affirmed the order of the director of the Department of Motor Vehicles revoking the appellant’s driving privileges for refusal to comply with the Nebraska implied consent law, Neb. Rev. Stat. § 39-669.08 (Reissue 1984).
We learned at oral arguments from the attorney for the appellee that no stay of the suspension of the appellant’s driving privileges by the director was entered by the district court and *249that the suspension has been completed. Therefore, this case is now moot, and the appeal must be dismissed. Torrey v. Torrey, 207 Neb. 246, 298 N.W.2d 154 (1980).
Appeal dismissed .